Citation Nr: 1748482	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-01 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from July 2005 to August 2006, to include service in Iraq; and had a period of active duty for training (ACDUTRA) from March 2004 to August 2004.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision that, in pertinent part, denied service connection for obstructive sleep apnea.  The Veteran timely appealed.  This is the only issue that has been perfected on appeal.

In July 2015, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

Obstructive sleep apnea was not manifested during active service; and is not attributed to service, and is not related (causation or aggravation) to a service-connected disease or injury.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by active service; and is not proximately due to or a result of, or aggravated by, a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

These duties have been satisfied in this appeal.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. Reports of VA examinations in connection with the claim on appeal are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, there is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A (a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, obstructive sleep apnea is not considered chronic and is not a presumptive disease.  See 38 U.S.C.A. § 1101.

Sleep apnea is defined as transient periods of cessation of breathing during sleep.  Obstructive sleep apnea results from the collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep.  In adults it is seen primarily in middle aged obese individuals with a male predominance.  Dorland's Illustrated Medical Dictionary, 115-16 (30th ed., 2003); see also September 2015 VA opinion below.  

Here, there is no initial enlistment examination of record, and the Veteran is presumed sound at entry.  Complaints, treatment, or diagnosis of any sleep disorder are not documented in active service.  On a post-deployment assessment completed by the Veteran in October 2006, he reported that he still felt tired after sleeping during the deployment.  The Veteran cited combat stress but denied any breathing difficulty.

VA records, dated in July 2011, show that the Veteran reported that his sleep "varies" and that he experienced difficulty falling asleep.  He reported getting five-to-six hours of sleep nightly, and denied difficulty staying asleep and nightmares.  In March 2013, the Veteran underwent a sleep study.  VA records, dated in April 2013, show that he was newly diagnosed with obstructive sleep apnea.  He subsequently was issued a CPAP machine and instructed on its use and care.

Also, in April 2013, the Veteran's wife reported that she first met the Veteran in December 2006; and she reported that the Veteran snored loudly and sometimes stopped breathing in the middle of the night, and she had to waken him.  She reported that the CPAP machine has helped him tremendously, and she was pleased that he has one. 

In July 2013, the Veteran reported having problems sleeping at night at times; and when he ever did get sleep, it always felt that he did not get any at all.  He reportedly snored quite loudly and at times has woken up for no reason in the middle of the night.  He reported that the loudness of his snoring seemed to bother others that were around him, and he reportedly had been kicked out of a sleeping shack when hunting because of loud snoring.  The Veteran reported that he now used a CPAP machine which helped him sleep at night.  He also reported that he did not wake up very often in the night at all, and felt more rested.

VA records, dated in October 2014, show that the Veteran was using the CPAP machine for sleep; however, he still had disjointed sleep, feeling of unrested, and feeling tired the next day.  In a January 2014 substantive appeal, the Veteran noted that his sleep apnea started around the time he came home from deployment and that the CPAP machine made him feel more rested.  

Following the Board's remand in July 2015, the Veteran underwent a VA examination in September 2015.  Based on examination and review of the Veteran's medical history, the VA examiner in September 2015 opined that it was less likely than not (less than 50 percent probability) that the Veteran's obstructive sleep apnea was caused by or aggravated by any in-service disease, event, or injury.  In support of the opinion, the September 2015 examiner reasoned that service treatment records show no evidence of symptoms related to sleep apnea during active service; and records show that the Veteran was diagnosed with obstructive sleep apnea at a sleep study several years later in March 2013.  The September 2015 examiner also found no evidence that obstructive sleep apnea was aggravated by active service.

In this case, the Board finds that the evidence is against a finding that the Veteran's obstructive sleep apnea was incurred in active service.  In particular, there is an absence of findings of any sleep disorder during active service; and obstructive sleep apnea subsequently was diagnosed long after service. While the Veteran asserts that he had symptoms of "still feeling tired after sleeping" both during deployment and since then, the Board finds that the Veteran is not shown to have the medical expertise to offer an opinion on such a complex medical question.  Nothing in the record reflects that disease or injury in active service has resulted in disability (sleep apnea).  Moreover, a chronic disability listed in 38 C.F.R. § 3.309(a), such as progressive muscular atrophy, has not been diagnosed; therefore, reports of continuity of symptomatology do not assist the Veteran in this case. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012). 

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after active service with no competent evidence that obstructive sleep apnea is in any way related to active service.

The Veteran also seeks service connection for obstructive sleep apnea which he believes is associated with his service-connected post-traumatic stress disorder (PTSD).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006. 

Based on examination and review of the Veteran's medical history, the VA examiner in September 2015 noted that the Veteran was diagnosed with obstructive sleep apnea in March 2013; and noted that a CPAP machine was prescribed for treatment.  The September 2015 examiner opined that it is less likely than not that the Veteran's obstructive sleep apnea was caused or aggravated by his service-connected PTSD.  The September 2015 examiner reasoned that, based on a review of medical literature, the muscle tone of the human body ordinarily relaxes at the level of the throat during sleep; and that the airway is composed of collapsible walls of soft tissue, which can obstruct breathing during sleep, resulting in obstructive sleep apnea.  The September 2015 examiner also noted that PTSD is a mental health psychiatric disorder, unrelated to obstruction of the airway or sleep apnea; and that PTSD does not cause or aggravate sleep apnea.  The September 2015 examiner concluded that there is no etiological link between PTSD and sleep apnea.  

In November 2015, a nurse practitioner noted that the Veteran had been diagnosed with PTSD, depression, and sleep apnea post-service; and suggested the possibility that sleep disturbances on deployment could lead to obstructive sleep apnea.  The nurse practitioner referenced medical articles suggesting that depression and PTSD can be worsened with sleep disorders.  In one article published in the journal Military Medicine, the authors discussed this theory but note, "To our knowledge there has been no objective evidence supporting the association of OSA to PTSD."  In another article in the same journal, the authors found that treatment for OSA including the use of the CPAP device improved the manifestations of PTSD.   

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, there are conflicting medical opinions.
 
The Board finds the September 2015 opinion to be persuasive in finding that obstructive sleep apnea is less likely due to or aggravated by service-connected PTSD.  The September 2015 examiner reviewed the medical history and provided a rationale which considered whether there was any nexus between current disability and service-connected disability; and indicated that the etiology of the Veteran's obstructive sleep apnea was muscle tone and collapsible walls of soft tissue at the throat level, rather than any service-connected disease or injury.  The September 2015 examiner specifically related sleep apnea to obstructed breathing during sleep, without any reference to PTSD.  The opinion is consistent with the evidence of record and is factually accurate, fully articulated, and contains sound reasoning. Therefore, the September 2015 opinion is afforded significant probative value because it is based on a review of the Veteran's medical history and is supported by the evidence of record.   Nieves-Rodriguez, 22 Vet. App. at 304. 

By contrast, the November 2015 nurse practitioner provided neither a rationale nor support for the possibility that sleep disturbances on deployment could lead to obstructive sleep apnea.  The Board finds the opinion to be somewhat speculative in nature, and based solely on possibility.  The cited medical articles do not support the nurse practitioner's propositions.  Rather, the authors note that PTSD contributes to sleep dysfunction but are silent regarding any contribution to the physiological features of OSA.  There is no showing that service-connected PTSD has worsened the Veteran's obstructive sleep apnea in any way.  Hence, the opinion lacks probative value.

To the extent that the Veteran asserts a relationship to a service-connected disease or injury, he is competent to report that which he has been told by a medical professional.  However, his lay/medical opinion is of no greater probative value than the medical evidence upon which it is based.  Here the medical opinion and the lay statement are lacking in foundation and are accorded little probative value.  

In short, for the reasons and bases set forth above, the Board concludes that the evidence weighs against granting service connection for obstructive sleep apnea, to include as secondary to a service-connected disease or injury.  On this matter, the preponderance of the evidence is against the claim; the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

 
ORDER

Service connection for obstructive sleep apnea is denied.




____________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


